DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Siddharth Bhardwaj on November 3, 2021.

The application has been amended as follows: 
12.     (Currently Amended) A system comprising:
a first electrode configured to electrically couple to an electrochemical solution; 
a second electrode configured to electrically couple to the electrochemical solution; 
a third electrode comprising a sensor configured to detect an analyte in the electrochemical solution, the sensor comprising: 
a metal electrode having a surface; 
an insulator film having a first thickness, a first surface area and a first surface chemistry, the insulator film coupled to the metal electrode via a first portion of the surface; 
a functionalization film having a second thickness, a second surface area and a second surface chemistry, the functionalization film coupled to the metal 
wherein a portion of the insulator film is replaced by the functionalization film and the first thickness of the insulator film and the second surface area of the functionalization film define a well configured to surround and contain the electrochemical solution over the metal electrode, 
wherein the insulator film and the functionalization film are configured to surround and separate the metal electrode from the electrochemical solution comprising the analyte, 
wherein the insulator film and the entire second surface area of the functionalization film are configured to contact the electrochemical solution; and 
a feedback mechanism coupled to the first, the second and the third electrode, the feedback mechanism configured to provide an excitation control to the electrochemical solution at the third electrode.
26.      (Currently Amended) The system as in claim 25, wherein the feedback mechanism comprises a second negative feedback amplifier configured to receive the first signal and generate [[the]]a feedback signal.
29.     (Currently Amended) The system as in claim 28, wherein the detected current is indicative of [[an]]the analyte in [[the]]a molecular-scale charge transfer system.
30.      (Currently Amended) A method of analyte detection comprising: 

generating, by the feedback mechanism, a feedback signal; and 
providing the feedback signal to the electrochemical solution via a second electrode of the plurality of electrodes, the feedback signal configured to provide excitation control of an analyte at a third electrode of the plurality of electrode, 
wherein the third electrode includes a sensor configured to detect the analyte in the electrochemical solution, the sensor comprising: 
a metal electrode having a surface; 
an insulator film having a first thickness, a first surface area and a first surface chemistry, the insulator film coupled to the metal electrode via a first portion of the surface; 
a functionalization film having a second thickness, a second surface area and a second surface chemistry, the functionalization film coupled to the metal electrode via a second portion of the surface and configured to transfer a tunneling current between an electrochemical solution and the metal electrode, 
wherein a portion of the insulator film is replaced by the functionalization film and the first thickness of the insulator film and the second surface area of the functionalization film define a well configured 
wherein the insulator film and the functionalization film are configured to surround and separate the metal electrode from the electrochemical solution comprising the analyte, and 
wherein the insulator film and the entire second surface area of the functionalization film are configured to contact the electrochemical solution.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"a feedback mechanism" in claim 12, line 21; in claim 30, line 2; in claim 34, line 1
"the feedback mechanism" in claim 12, lines 21-22; in claim 23, line 1; in claim 25, line 1; in claim 26, line 1; in claim 30, line 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification discloses the feedback mechanism comprises a first negative-feedback amplifier configured to generate a first signal based on a difference between the detected potential and a set potential value (Specification, [0011] lines 6-8), and the feedback mechanism comprises a second negative feedback amplifier configured to receive the first signal and generate the feedback signal ([0011] lines 8-10). 

REASONS FOR ALLOWANCE
Claims 1, 4-12, and 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12, 30, and 31, they are deemed novel and non-obvious over the prior art of record drawn to apparatus and method of using the apparatus as instantly claimed.  The limitation “the first thickness of the insulator film and the second surface area of the functionalization film define a well configured to surround and contain the electrochemical solution over the metal electrode” in amended claims 1, 12, 30, and 31 is not obvious over the prior art.  The pertinent art, Pourmand (U.S. 7,785,785) teaches a sensor (Col. 2, lines 21-22: device for direct electrochemical detection of enzymatically catalyzed DNA) comprising a metal electrode (Fig. 8A: gold electrode 814), an insulator film (Fig. 8A: SiO2 insulating layer 816) coupled to the metal electrode, a functionalization film (Fig. 8A: SAM 820 and DNA 822 are together deemed to be the functionalization film) coupled to the metal electrode, wherein a portion of the insulator film is replaced by the functionalization film (Fig. 8A: indicating the insulating layer 816 only covering the two ends of the electrode 814 and the middle portion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                    

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795